 



Exhibit 10.1

 

*** Certain identified information has been omitted from this exhibit because it
is both (i) not material and (ii) would likely cause competitive harm to the
Registrant if publicly disclosed. Such omitted information is indicated by
brackets (“[...***...]”) in this exhibit. ***

 



OMNIBUS AMENDMENT NO. 1 TO INDENTURE AND LETTER OF CREDIT

 

This OMNIBUS AMENDMENT NO. 1 TO INDENTURE AND LETTER OF CREDIT, dated as of
October 1, 2019 (this “Amendment”), is among SCILEX PHARMACEUTICALS INC., a
Delaware corporation (the “Issuer”), SORRENTO THERAPEUTICS, INC., a Delaware
corporation (the “Parent Guarantor”), U.S. BANK NATIONAL ASSOCIATION, as trustee
(in such capacity, together with its successors and assigns in such capacity,
the “Trustee”) and collateral agent (in such capacity, together with its
successors and assigns in such capacity, the “Collateral Agent”) under the
Indenture (as defined below), and the beneficial owners of the Securities and
the Holders listed on the signature pages hereof (collectively, the “Holders”).

 

RECITALS

 

WHEREAS, the Issuer, the Parent Guarantor, the Trustee and the Collateral Agent
are parties to that certain Indenture, dated as of September 7, 2018 (as
modified and supplemented and in effect from time to time, the “Indenture”),
pursuant to which the Issuer issued Senior Secured Notes due 2026 in the
aggregate principal amount of $224,000,000;

 

WHEREAS, pursuant to the Indenture, the Parent Guarantor issued to the Issuer
that certain Irrevocable Standby Letter of Credit in the maximum aggregate
amount of $35,000,000, with a date of issuance of September 7, 2018 (the “Letter
of Credit”);

 

WHEREAS, Scilex Holding Company, a Delaware corporation (“Scilex Holding”),
holds 100% of the issued and outstanding equity interests of the Issuer, and
intends to complete an initial public offering of its Capital Stock (the “Scilex
Holding IPO”);

 

WHEREAS, in connection with, and in anticipation of, the Scilex Holding IPO, the
Issuer and the underwriters for the Scilex Holding IPO have requested that
certain amendments be made to the Indenture and the Letter of Credit, in each
case as set forth in this Amendment; and

 

WHEREAS, the Issuer has requested that the Holders, the Trustee and the
Collateral Agent agree to amend the Indenture and the Letter of Credit in
certain respects, in each case as set forth in this Amendment, in order to
facilitate the Scilex Holding IPO.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1. Definitions. Except as otherwise defined in this Amendment, terms
defined in the Indenture are used herein as defined therein.

 

SECTION 2. Amendments. Each of the parties hereto agrees that, effective on the
Effective Date (as defined in Section 5):

 

(a) The following defined term is hereby added where alphabetically appropriate
to Section 1.01 of the Indenture:

 

“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of March 18, 2019, by and among Scilex Holding, Sigma Merger Sub, Inc.,
Semnur Pharmaceuticals, Inc., and Fortis Advisors LLC, a Delaware limited
liability company, solely in its capacity as representative of the equityholders
thereunder, and, solely with respect to Section 1.8(a), Section 3.11 and Article
X, the Parent Guarantor, as in effect as of March 18, 2019.”

 



 

 

 

(b) Clauses (3) and (4) of the defined term “Change of Control” in Section 1.01
of the Indenture are hereby deleted in their entirety and replaced with the
following:

 

“(3) at any time prior to the consummation of an initial public offering of any
Equity Interests of Scilex Holding, the Parent Guarantor ceasing to own,
directly or indirectly, a majority of the total voting and economic power of the
issued and outstanding Voting Stock of the Issuer;

 

(4) at any time following the consummation of an initial public offering of any
Equity Interests of Scilex Holding, the Issuer becomes aware (by way of a report
or any other filing pursuant to Section 13(d) of the Exchange Act, proxy, vote,
written notice or otherwise) of the acquisition by any Person or group (within
the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any
successor provision), including any group acting for the purpose of acquiring,
holding or disposing of securities (within the meaning of Rule 13d-5(b)(1) under
the Exchange Act or any successor provision), in a single transaction or in a
related series of transactions, by way of merger, amalgamation, consolidation or
other business combination or purchase of beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act, or any successor provision), of a
majority of the total voting power of the issued and outstanding Voting Stock of
the Issuer or Scilex Holding; and”

 

(c) The defined term “Change of Control” in Section 1.01 of the Indenture is
amended by (i) deleting the word “or” at the end of clause (5) thereof, (ii)
replacing the period at the end of clause (6) thereof with “; or”, and (iii)
inserting a new clause (7) immediately after clause (6) thereof reading as
follows:

 

“(7) Scilex Holding shall fail at any time to own 100% of the Capital Stock of
the Issuer.”

 

(d) The following defined term is hereby added where alphabetically appropriate
to Section 1.01 of the Indenture:

 

“IPO Proceeds” has the meaning set forth in Section 6.01(d).

 

(e) The following defined term is hereby added where alphabetically appropriate
to Section 1.01 of the Indenture:

 

“Scilex Holding” means Scilex Holding Company, a Delaware corporation.

 

(f) The following defined term is hereby added where alphabetically appropriate
to Section 1.01 of the Indenture:

 

“Scilex Holding IPO” means an initial public offering of the Capital Stock of
Scilex Holding.

 



2 

 

 

(g) A new Section 4.27 is hereby added to the Indenture, as follows:

 

“SECTION 4.27 Nature of Business. The Issuer shall not engage in or enter into
any business other than the research, development, manufacture, sale,
distribution, marketing, detailing, promotion, selling and securing of
reimbursement of the Product, on a worldwide basis (exclusive of Japan), and
activities that are necessary for, or otherwise relevant to, the same; provided,
however, that, notwithstanding the foregoing restriction, the Issuer’s sales
representatives (which, for avoidance of doubt, may include sales
representatives engaged by the Issuer through a contract sales organization or
similar entity) may co-market or co-sell any product of the Parent Guarantor,
Scilex Holding or any Subsidiary of the Parent Guarantor or Scilex Holding that
has received the approval of any Regulatory Authority that is required by
applicable law, and any other product or compound with an active pharmaceutical
ingredient, in each case, approved by the Holders of a majority of the aggregate
principal amount of the outstanding Securities (it being understood that any
Company Product (as such term is defined in the Acquisition Agreement, and
including any derivatives, iterations, improvements or modifications thereof)
has already been so approved or deemed so approved and, for avoidance of doubt,
no further consent of the Holders shall be required in connection with the
foregoing activities relating thereto) to the extent such representatives are
performing all co-marketing or co-sales activities under and in accordance with
a contract no less favorable to the Issuer than any arms’-length contract and in
compliance with all applicable laws.”

 

(h) A new Section 4.28 is hereby added to the Indenture, as follows:

 

“SECTION 4.28 Scilex Holding IPO Proceeds. Following the Issuer’s receipt
thereof, the IPO Proceeds shall be used by the Issuer solely to support the
Commercialization of the Product.”

 

(i) Section 6.01(d) of the Indenture is hereby deleted in its entirety and
replaced with the following:

 

“(d) (i) the Issuer or the Parent Guarantor fails to comply with Section 4.06,
Section 4.08, Section 4.11, Section 4.15, Section 4.16, Section 4.17 (as to
existence only), Section 4.23, Section 4.24, Section 4.25, Section 4.26, Section
4.27 or Section 4.28, or (ii) the Issuer or the Parent Guarantor fails to comply
with any of its agreements in the Securities or this Indenture (other than those
referred to in clause (a) above or clause (i) or clause (iii) of this clause
(d)) and such failure continues for 10 consecutive days after the notice
specified below or (iii) Scilex Holding fails to contribute $25,000,000 of the
proceeds from the Scilex Holding IPO (such proceeds, the “IPO Proceeds”) to the
Issuer within three Business Days following the closing of the issuance and sale
of the Scilex Holding Capital Stock in the Scilex Holding IPO;”

 

(j) Section 8.01(c) of the Indenture is hereby deleted in its entirety and
replaced with the following:

 

“(c) Subject to Section 8.01(b) and Section 8.02, the Issuer at any time may
terminate (i) all its obligations under the Securities and this Indenture (with
respect to such Securities) (“legal defeasance option”) or (ii) its obligations
under Sections 4.02, 4.03, 4.04, 4.05, 4.06, 4.07, 4.10, 4.11, 4.13, 4.14, 4.15,
4.16, 4.17, 4.18, 4.19, 4.20, 4.21, 4.23, 4.24, 4.25, 4.26, 4.27 and 4.28 and
the operation of Section 4.08, Article 5 and Sections 6.01(b), 6.01(c), 6.01(d),
6.01(e), 6.01(f) (with respect to the Parent Guarantor only), 6.01(g) (with
respect to the Parent Guarantor only), 6.01(h), 6.01(i), 6.01(j), 6.01(k),
6.01(l), 6.01(m) and 6.01(n) (“covenant defeasance option”). The Issuer may
exercise its legal defeasance option notwithstanding its prior exercise of its
covenant defeasance option. In the event that the Issuer terminates all of its
obligations under the Securities and this Indenture (with respect to such
Securities) by exercising its legal defeasance option or its covenant defeasance
option, the obligations of the Parent Guarantor under the Guarantee and the
Security Documents shall be terminated simultaneously with the termination of
such obligations.”

 



3 

 

 

(k) Section 9.02(a)(x) of the Indenture is hereby deleted in its entirety and
replaced with the following:

 

“(x) make any change to Section 2.01(b), Section 2.01(c), Section 4.01(c),
Section 4.23, Section 4.24, Section 4.25, Section 4.27, Section 4.28, Schedule I
or Schedule II; or”

 

(l) Clause (C3) of Exhibit 2 of the Letter of Credit is hereby deleted in its
entirety and replaced with the following:

 

“[(C3) (i) 180 days has elapsed since Scilex Holding Company, a Delaware
corporation (“Scilex Holding”), consummated an initial public offering on a
Major International Stock Exchange (as defined below) that results in Scilex
Holding having a market capitalization equal to or in excess of US$200,000,000
at the time of such consummation; (ii) Scilex Holding’s market capitalization
has not fallen below US$125,000,000 at any time within such 180-day period,
based on the average of the 30 trading day volume-weighted average price of
Scilex Holding’s common stock for 10 consecutive trading days on such Major
International Stock Exchange; and (iii) such initial public offering raised at
least US$75,000,000 of net proceeds to Scilex Holding. “Major International
Stock Exchange” means the New York Stock Exchange, The Nasdaq Stock Market, the
London Stock Exchange, the Toronto Stock Exchange, the Hong Kong Stock Exchange,
Euronext Paris or the Deutsche Börse.]”

 

SECTION 3. Representations and Warranties of the Issuer and the Parent
Guarantor. Each of the Issuer and the Parent Guarantor represents and warrants
as follows:

 

(a) as of the date hereof, the representations and warranties contained in the
Indenture, the Securities, the Collateral Agreement, the Purchase Agreements or
in any Security Document (each as amended hereby) are true and correct in all
material respects as though made on and as of such date (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date); provided that any representation or warranty
that is qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects on such respective dates;

 

(b) (i) immediately before giving effect to the Scilex Holding IPO, on the
Effective Date and (ii) after giving effect to the Scilex Holding IPO and the
effectiveness of the amendments set forth in Section 2 hereof (the
“Amendments”), as of the Effective Date, no event shall have occurred and be
continuing that constitutes a “Default” or “Event of Default” under the
Indenture, the Securities or any Security Document, and the execution, delivery
and performance of this Amendment and the consummation of the Scilex Holding IPO
shall not cause or constitute any such Default or Event of Default under the
Indenture, the Securities or any Security Document, as amended hereby; and

 



4 

 

 

(c) each of the Issuer and the Parent Guarantor has duly authorized, executed
and delivered this Amendment, and this Amendment constitutes the legal, valid
and binding obligation of the Issuer and the Parent Guarantor enforceable
against such person in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, moratorium, reorganization and
other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law).

 

SECTION 4. Representations and Warranties, and Covenant, of the Holders.

 

(a) Representations and Warranties. Each Holder hereby represents and warrants,
with respect to itself, to each of the Trustee and the Collateral Agent that as
of the date hereof (i) such Holder owns or beneficially owns, respectively, the
principal amount of the Securities set forth opposite such Holder’s name under
the column heading “Principal Amount of Securities” in Schedule 1 attached
hereto and, if such Securities are beneficially owned through the book-entry
system of The Depository Trust Company, then such Securities are held through
The Depository Trust Company participant set forth opposite such Holder’s name
under the column heading “Depository Trust Company Participant Name and Number”
in Schedule 1 attached hereto (and if nothing is set forth opposite such
Holder’s name under the column heading “Depository Trust Company Participant
Name and Number” in Schedule 1 attached hereto then such Holder does not hold
such Securities through the book-entry system of The Depository Trust Company),
(ii) the CUSIP Number of such Securities that are beneficially owned by such
Holder are set forth opposite such Holder’s name under the column heading “CUSIP
No.” in Schedule 1 attached hereto, (iii) such Holder is not the Issuer, the
Parent Guarantor or a Subsidiary of the Issuer or the Parent Guarantor, (iv)
such Holder has the full power and authority to provide this Amendment with
respect to such Securities that are owned or beneficially owned by such Holder
and (v) this Amendment has been duly executed and delivered by such Holder, and
this Amendment constitutes a legal, valid and binding obligation of such Holder
enforceable against such Holder in accordance with its terms.

 

(b) Covenant. Each Holder (on a several and not joint basis) agrees to indemnify
and hold harmless the Trustee and the Collateral Agent from and against any and
all damages, losses, costs and expenses (including, without limitation, legal
fees and expenses) arising or resulting from reliance upon the representations
and warranties by such Holder set forth in this Section 4.

 

SECTION 5. Conditions of Effectiveness. The Amendments shall not become
effective until the date (the “Effective Date”) on or prior to the date that is
one year after the date of this Amendment on which all of the following
conditions have been satisfied (or waived):

 

(a) Execution. The Trustee shall have received (i) counterparts of this
Amendment executed by the Trustee, the Issuer, the Parent Guarantor and the
Collateral Agent, and (ii) counterparts of this Amendment executed by the
Holders of all of the aggregate principal amount of the then outstanding
Securities.

 

(b) IPO. The closing of the Scilex Holding IPO pursuant to which […***…] shall
have occurred.

 



5 

 

 

(c) Repurchase of Securities. The Issuer shall have repurchased from each Holder
Securities in a principal amount equal to (i) $20,000,000 multiplied by (ii) a
fraction the numerator of which is the then outstanding principal amount of the
Securities held by such Holder and the denominator of which is the then
outstanding principal amount of all of the outstanding Securities, at a purchase
price in cash equal to 100% of the principal amount thereof; (such repurchase,
the “Effective Date Repurchase”).

 

(d) Representations and Warranties. (i) Immediately before giving effect to the
Scilex Holding IPO, on the Effective Date and (ii) after giving effect to the
Scilex Holding IPO and the effectiveness of the Amendments, as of the Effective
Date, the representations and warranties contained in the Indenture, the
Securities, the Collateral Agreement, the Purchase Agreements or in any Security
Document (each as amended hereby) shall be true and correct in all material
respects as though made on and as of such date (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date); provided that any representation or
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct in all respects on such respective
dates.

 

(e) No Default. (i) Immediately before giving effect to the Scilex Holding IPO,
on the Effective Date and (ii) after giving effect to the Scilex Holding IPO and
the effectiveness of the Amendments, as of the Effective Date, no event shall
have occurred or be continuing that would constitute a Default or an Event of
Default.

 

SECTION 6. Effective Date Repurchase.

 

(a) Notwithstanding Section 4.08(c) and Section 4.24 of the Indenture, the
Holders (i) hereby agree that the Issuer may effectuate the Effective Date
Repurchase and shall use the funds in the Reserve Account for the purpose of
consummating the Effective Date Repurchase, (ii) hereby instruct the Trustee and
the Collateral Agent to release such funds in the Reserve Account to the order
of the Issuer (free and clear of any Lien under the Collateral Agreement and any
other Security Document) for such purpose, (iii) hereby agree that any remaining
funds in the Reserve Account after the consummation of the Effective Date
Repurchase shall be released to the Issuer by the Trustee and the Collateral
Agent (free and clear of any Lien under the Collateral Agreement and any other
Security Document and the Holders hereby instruct the Trustee and the Collateral
Agent to release such funds accordingly) and (iv) after the consummation of the
Effective Date Repurchase, hereby agree that Section 4.08(c) and Section 4.24 of
the Indenture shall have no further force and effect and the Reserve Account
shall be closed.

 

(b) In connection with the Effective Date Repurchase, the applicable Holder
shall surrender the Security to or pursuant to the order of the Issuer. If a
Holder’s Securities are repurchased only in part, the Issuer shall execute, and
order the Trustee to authenticate in accordance with Section 2.07 of the
Indenture, new Securities equal in principal amount to the portion of the
Securities surrendered but not repurchased. If the Securities are Global
Securities held by the Depository, then the Issuer shall cause the surrendered
beneficial interests in such Global Securities so purchased to be transferred to
the account of the Trustee pursuant to the applicable operational procedures of
the Depository for tendering and withdrawing securities, and deliver a
cancellation order to the Trustee with respect to such beneficial interests in
accordance with Section 2.11 of the Indenture.

 

6 

 

 



(c) On the date of the Effective Date Repurchase, the Issuer shall pay the
repurchase price to the Holders entitled thereto and all Securities repurchased
by the Issuer pursuant to the Effective Date Repurchase shall be delivered to
the Trustee for cancellation in accordance with Section 6(b) above, and Section
2.11 of the Indenture.

 

(d) The Holders hereby acknowledge and agree to accept repurchase of the
Securities in accordance with the terms of this Section 6 on the Effective Date.

 

SECTION 7. Effect on the Indenture, Letter of Credit, Securities, Purchase
Agreement and Security Documents.

 

(a) Upon the effectiveness of the Amendments, on and after the date hereof each
reference in the Indenture to “this Indenture,” “hereunder,” “hereof,” “herein”
or words of like import, and each reference in the Letter of Credit, the
Securities, the Purchase Agreement or any Security Documents to the Indenture,
shall mean and be a reference to the Indenture as amended hereby.

 

(b) Upon the effectiveness of the Amendments, on and after the date hereof each
reference in the Letter of Credit to “this Letter of Credit,” “hereunder,”
“hereof,” “herein” or words of like import, and each reference in the Indenture,
the Securities, the Purchase Agreement or any Security Documents to the Letter
of Credit, shall mean and be a reference to the Letter of Credit as amended
hereby.

 

(c) Except as specifically amended above, the Indenture, the Letter of Credit,
the Securities, the Purchase Agreement and the Security Documents shall remain
in full force and effect and are hereby ratified and confirmed.

 

(d) Except as set forth in this Amendment, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Trustee, the Collateral Agent or any of the Holders under
the Indenture, the Letter of Credit, the Securities, the Purchase Agreement or
any of the Security Documents, nor constitute a waiver of any provision thereof.

 

(e) None of the Trustee, the Collateral Agent or any Holder is under any
obligation to enter into or consent to this Amendment. The entering into of this
Amendment by the Trustee and the Collateral Agent and any consent to this
Amendment by any Holder shall not be deemed to limit or hinder any rights of any
such party under the Indenture, the Letter of Credit, the Securities, the
Purchase Agreement or any Security Document, nor shall it be deemed to create or
infer a course of dealing between any such party, on the one hand, and the
Parent Guarantor or the Issuer, on the other hand, with regard to any provision
thereof.

 

SECTION 8. Authorization of Trustee and Collateral Agent. Each of the Trustee
and the Collateral Agent is hereby authorized, empowered and directed by the
undersigned to execute and deliver this Amendment and to execute any documents
or take any actions reasonably necessary in order to effectuate this Amendment.

 

SECTION 9. General Authorization. Any and all actions heretofore or hereafter
taken by the Trustee, the Collateral Agent, the Issuer, the Parent Guarantor
and/or any officer, director, member, manager, partner, employee, contractor,
Affiliate, attorney, representative and/or agent of any of the foregoing
consistent with the intent and purpose of the matters approved or consented to
in this Amendment are hereby ratified, confirmed, approved and consented to in
all respects.

 



7 

 

 

SECTION 10. Execution in Counterparts; Facsimile Signatures. The parties may
sign any number of copies of this Amendment. Each signed copy shall be an
original, but all of them together represent the same agreement. The exchange of
copies of this Amendment and of signature pages by facsimile or PDF transmission
shall constitute effective execution and delivery of this Amendment as to the
parties hereto and may be used in lieu of the original Amendment for all
purposes. Signatures of the parties hereto transmitted by facsimile or PDF shall
be deemed to be their original signatures for all purposes.

 

SECTION 11. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of law.

 

SECTION 12. Severability. In case any provision in this Amendment shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby
and such provision shall be ineffective only to the extent of such invalidity,
illegality or unenforceability.

 

SECTION 13. Headings. The headings of the Sections of this Amendment have been
inserted for convenience of reference only, are not intended to be considered a
part hereof and shall not modify or restrict any of the terms or provisions
hereof.

 

SECTION 14. Binding Effect and Notice. After the Effective Date, the Amendments
shall bind each Holder (and such Holder’s successors and assigns) and every
subsequent owner or beneficial owner of the Securities described on Schedule 1
attached hereto (or portion thereof that evidences the same debt as such
Securities). Any and all notice required to take any action in adopting this
Amendment is hereby waived. Each Holder acknowledges that this Amendment
constitutes the required notice of this Amendment pursuant to Section 9.02(b) of
the Indenture. Each Holder and beneficial owner signatory hereto further agrees
that such Holder’s or beneficial owner’s consent to the Amendment, and waiver of
the applicable Indenture provisions expressly provided herein, shall not be
revoked by such Holder or beneficial owner, and may not be revoked by any
successors or assigns of such Holder or beneficial owner, prior to the Effective
Date, notwithstanding the provisions of Section 9.03 of the Indenture.

 

SECTION 15. Termination. This Amendment shall terminate and be of no further
force and effect if the Effective Date has not occurred on or prior to the date
that is one year after the date hereof.

 

8 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 



  ISSUER:         SCILEX PHARMACEUTICALS INC.               By: /s/ Jaisim Shah
    Name: Jaisim Shah     Title: Chief Executive Officer               PARENT
GUARANTOR:         SORRENTO THERAPEUTICS, INC.         By: /s/ Henry Ji, Ph.D.  
  Name: Henry Ji, PhD.     Title: President, Chief Executive Officer and
Chairman of the Board



 

 

 

 



  TRUSTEE:         U.S. BANK NATIONAL ASSOCIATION,   as Trustee              
By: /s/ Alison D. B. Nadeau     Name: Alison D. B. Nadeau     Title: Vice
President               COLLATERAL AGENT:         U.S. BANK NATIONAL
ASSOCIATION,   as Collateral Agent         By: /s/ Alison D. B. Nadeau     Name:
Alison D. B. Nadeau     Title: Vice President

  

 

 

 

SCHEDULE 1

 



Name  Depository Trust Company Participant Name and Number  Principal Amount of
Securities  CUSIP No.           

 



 

